Citation Nr: 0303065	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  97-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was previously before the Board in 
June 1998.  At that time, the Board remanded this claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.

In his substantive appeal, the veteran indicated that he 
wanted a hearing before a Member of the Board.  However, in 
correspondence received in April 1998, the veteran indicated 
that he wished to withdraw his request for a Board hearing.


FINDING OF FACT

There is no medical evidence indicating that the veteran 
sustained dental trauma to any teeth during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disability have not been met.  38 U.S.C.A. §§ 1131, 
1712, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to dental 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board notes that the claims file contains relevant service 
and VA medical records, including an August 2000 VA dental 
examination.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
November 1996 rating decision, the January 1997 statement of 
the case, the May 2002 supplemental statements of the case, 
and the June 1998 Board remand.  The RO also notified him by 
letters dated July 1996 and September 1998 that he needed to 
submit evidence in support of his claim, and asked him to 
specify where he had received treatment; the RO also informed 
him that it would request these records.  

As such, VA has notified the veteran in this case of evidence 
and information necessary to substantiate his claim and has 
informed him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Based on the foregoing, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

The veteran claims that as a result of the extraction of a 
molar during service, the teeth surrounding the area of 
extraction have collapsed, resulting in necessary treatment 
in the form of a dental appliance (bridge).  He assets that 
the dentist who extracted the tooth during active service 
should have provided him with a bridge at that time.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

VA regulations provide a compensable rating for loss of teeth 
due to the loss of substance of the body or the maxilla or of 
the mandible when there is no loss of continuity, when the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  38 
C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that the 
rating only applies to bone loss through trauma or disease 
such as osteomyelitis and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service did not constitute dental 
trauma.  VAOPGCPREC 5-97.

During the pendency of this appeal, one of the regulations 
governing this case, 38 C.F.R. §§ 3.381, was amended.  64 
Fed. Reg. 30,393 (June 8, 1999).  However, the limitation of 
eligibility for treatment to compensable service-connected 
dental conditions, and the definition of non-compensable 
conditions, are continued under the new regulations, and 
remain unchanged.  As such, the outcome of the veteran's 
claim is identical under either regulation.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In a September 1996 letter, the veteran's private dentist 
remarked that due to the extraction of molars during service 
the veteran had a "collapse" that could only be corrected 
with a bridge.  The August 2000 VA examiner indicated that 
the veteran had an anterior collapse secondary to extraction 
of tooth number 30, without replacement.

Based upon a review of the record, the Board finds that there 
is no evidence demonstrating that the veteran sustained a 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible as a result of dental trauma 
during active service.  While the veteran did have several 
teeth extracted during service, the service medical records 
do not show that the veteran suffered any trauma or injury to 
this teeth or mouth.  Most importantly, the veteran has not 
contended that he suffered any such trauma.  As there is no 
evidence (or contention) revealing that the veteran sustained 
a loss of teeth as a result of dental trauma during active 
service, the veteran's claim of service connection for a 
dental disability must be denied.

The Board notes that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  A 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  In the present case, however, the 
evidence does not reflect that the veteran sustained an 
injury or disease in service resulting in disability subject 
to compensation.  As such, the veteran does not satisfy Class 
I criteria.

With reference to the Class II criteria, a veteran who has a 
service-connected but noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
The veteran filed his claim (June 1996) for service 
connection for a dental disorder due to service trauma long 
after separation (August 1988) from his period of service. 
Thus, he does not meet the Class II criteria.

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  The veteran is not eligible under this category 
because the evidence does not reflect that he developed a 
dental disorder due to combat wounds or service trauma.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a dental disability is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

